In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00210-CR
                                                ______________________________
 
 
                                   CHRISTOPHER A. TATE,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 124th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 36695-B
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Christopher
A. Tate appeals from the adjudication of his guilt for aggravated sexual
assault and subsequent sentencing of thirty years’ imprisonment.  Tate was placed on deferred adjudication for
ten years on August 1, 2007, and he was finally adjudicated and sentence was
imposed on October 14, 2010.  
            Tate’s
attorney on appeal has filed a brief which discusses the record and reviews the
proceedings in detail. Counsel has thus provided a professional evaluation of
the record demonstrating why, in effect, there are no arguable grounds to be
advanced.  This meets the requirements of
Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1981); and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
            Counsel
mailed a copy of the brief and a letter to Tate on February 10, 2011, informing
Tate of his right to file a pro se response and of his right to review the
record.  Counsel has also filed a motion
with this Court seeking to withdraw as counsel in this appeal.  
            Tate
filed a motion to extend time to file his pro se response, and then provided
this Court with a document setting out a series of arguments related to his
case, which was filed on April 4, 2011. 
Upon reviewing the document, it is not clear that it is actually a
response to the Anders brief, as it
repeatedly refers to itself as a PDR (petition for discretionary review).  In an abundance of caution, we will treat it
both as his response, and as his petition for discretionary review, which we
will accordingly forward to the Texas Court of Criminal Appeals.
            In
his response, he complains about the evidence supporting his 2007 plea of
guilty to the underlying offense.  We
point out that this appeal is not taken from the proceeding which placed him on
deferred adjudication.  Any complaint
about that proceeding would have had to be raised in an appeal from that
order.  The only proceeding before this
Court on appeal is the final adjudication of his guilt. 
            We
have determined that this appeal is wholly frivolous.  We have independently reviewed the clerk’s
record and the reporter’s record, and we agree with counsel’s assessment that
no arguable issues support an appeal.  See Bledsoe v. State, 178 S.W.3d 824,
826–27 (Tex. Crim. App. 2005).  
            In
a frivolous appeal situation, we are to determine whether the appeal is without
merit and is frivolous, and if so, the appeal must be dismissed or
affirmed.  See Anders, 386 U.S. 738.   We
affirm the judgment of the trial court.[1]
 
                                                                        Bailey
C. Moseley
                                                                        Justice
Date Submitted:          April
25, 2011
Date Decided:             April
27, 2011
 
Do Not Publish




[1]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case.  No substitute counsel will be appointed.  Should appellant wish to seek further review
of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant
must file a pro se petition for discretionary review.  Any petition for discretionary review must be
filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court.  See
Tex. R. App. P. 68.2.  Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of
Criminal Appeals along with the rest of the filings in this case.  See
Tex. R. App. P. 68.3.  Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure.  See Tex. R. App. P.
68.4.